 

Exhibit 10.2

 

SECURITIES PURCHASE AGREEMENT




This Securities Purchase Agreement (this “Agreement”) is made and entered into
effective as of September 1, 2010  between Global MobileTech, Inc., a Nevada
corporation (the “Company”), and Mohd Aris Bernawi who has executed counterpart
signature page hereto (the “Investor”).




WHEREAS, under the terms of an Assignment Agreement entered into between
Info-Accent Sdn Bhd, the wholly owned subsidiary of the Company, and Investor on
September 1, 2010, Investor agreed to receive 50,000 shares of common stock of
the Company as payment for the purchase consideration in the amount of  $50,000;




WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended, and/or Rule
903 of Regulation S under the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to the Investor, and
the Investor desires to purchase from the Company shares of restricted Common
Stock at $1.00 per share (the “Shares”); and  




WHEREAS, the Company and the Investor are entering into a Registration Rights
Agreement in conjunction with the issuance of the Shares.




NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration defined in the
Assignment Agreement entered into between Info-Accent Sdn Bhd and Investor on
September 1, 2010, the receipt and adequacy of which are hereby acknowledged,
the Company and Investor agrees as follows:




ARTICLE 1

PURCHASE AND SALE OF COMMON STOCK




1.1

Sale of Common Stock.  Upon the terms set forth herein, on the date on which
Investor and Company shall mutually agree, Company shall sell, convey, transfer,
assign, and deliver to Investor, and Investor shall purchase from Company, the
number of shares of Common Stock of the Company set forth on Schedule 1 attached
hereto.




ARTICLE 2

CLOSING




2.1

Closing Date.  The Closing shall be consummated in accordance with Section 1.1
above.




2.2

Purchase Price.  The purchase price for the Common Stock (the "Purchase Price")
shall be equal to $50,000 or 50,000 shares of restricted common stock at $1.00
per share.




2.3

Company's Deliveries.  Prior to Closing or shortly thereafter, Company shall at
the option of the Investor, deliver all the following:




(1)

Stock certificate(s) representing shares of Common Stock.




(2)

If so requested by Investor, an opinion of counsel from the attorney for the
Company in form to be agreed upon by Investor and Company;





--------------------------------------------------------------------------------




(3)

A Certificate of Good Standing issued by the Secretary of State of the state of
Nevada;




(4)

Certificates of Good Standing from the Secretaries of State of any other states
in which the Company is required to register as a foreign corporation;




(5)

Any and all other instruments, agreements or certificates contemplated by this
Agreement or otherwise requested by Investor;




(6)

A copy of the most recent 10-K for the period ending June 30, 2009 and a copy of
the most recent 10-Q for the period ending March 31, 2010 (the “SEC Reports”);
and




(7)

A signed copy of the Registration Rights Agreement.




ARTICLE 3

REPRESENTATIONS AND WARRANTIES




3.1

Representations of the Company.  The Company hereby represents and warrants to
Investor as follows:




(1)

Corporate Status.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada.  The Company has the
requisite power and authority to carry on the business as now being conducted.
 The Company is legally qualified to transact business as a foreign corporation
in all jurisdictions where failure to be so qualified would have a material
adverse effect on its business.  There is no pending or, to the Company's
knowledge, threatened, proceeding for the dissolution, liquidation, insolvency
or rehabilitation of the Company.




(2)

Power and Authority.  The Company has the power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby.  The Company has taken all action
necessary to authorize its execution and delivery of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby.  This Securities Purchase Agreement has been
approved by the Board of Directors of the Company, pursuant to a unanimous
written consent.




(3)

Enforceability.  This Agreement has been duly executed and delivered by the
Company and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms.




(4)

Capitalization.  All of the 2,959,270 issued and outstanding shares of common
capital stock of the Company (i) have been duly authorized and validly issued
and are fully paid and non-assessable, (ii) were issued in compliance with all
applicable state and federal Shares laws, and (iii) were not issued in violation
of any preemptive rights or rights of first refusal.  No preemptive rights or
rights of first refusal exist with respect to the shares of capital stock of the
Company and no such rights arise by virtue of or in connection with the
transactions contemplated hereby.




Except for outstanding warrants to purchase 72,635 shares of common stock, there
are no outstanding or authorized rights, options, convertible Shares,
subscription rights, conversion rights, exchange rights or other agreements or
commitments of any kind that could require the





2




--------------------------------------------------------------------------------

Company to issue or sell any shares of its capital stock (or Shares convertible
into or exchangeable for shares of its capital stock).  There are no outstanding
stock appreciation, phantom stock, profit participation or other similar rights
with respect to the Company.  There are no proxies, voting rights or other
agreements or understandings with respect to the voting or transfer of the
capital stock of the Company.  The Company is not obligated to redeem or
otherwise acquire any of its outstanding shares of capital stock.




(5)

Shareholders of the Company.  The Company's shareholders own the Common Stock
free and clear of all liens, restrictions and claims of any kind.  Such shares
are not subject to any voting trust agreement, proxy or other contract.




(6)

No Violation.  The execution and delivery of this Agreement by the Company, the
performance by the Company and the respective obligations hereunder, and the
consummation by the Company of the transactions contemplated by this Agreement
will not (i) contravene any provision of the Articles of Incorporation or Bylaws
of the Company, (ii) violate any law, statute, ordinance, rule, regulation,
decree, writ, injunction, judgment or order of any governmental authority or of
any arbitration award which is either applicable to, binding upon or enforceable
against the Company or Company; (iii) result in any breach of, or constitute a
default (or an event which would, with the passage of time or the giving of
notice or both, constitute a default) under, or give rise to a right to
terminate, amend, modify, abandon or accelerate, any contract which is
applicable to, binding upon or enforceable against the Company, (iv) result in
or require the creation or imposition of any lien upon or with respect to any of
the property or assets of the Company, or (v) require the consent, approval,
authorization or permit of, or filing with or notification to, any governmental
authority, any court or tribunal or any other person.




(7)

Records.  The copies of the Articles of Incorporation, Bylaws and all Shares &
Exchange filings of the Company, which are available for review by the Investor
are true, accurate and complete and reflect all amendments made through the date
of this Agreement.  All material corporate actions relating to the Company's
business or relating to the transactions contemplated by this Agreement taken by
the Company have been duly authorized or ratified.  All accounts, books, ledgers
and official and other records of the Company and relating to its business or
relating to the transactions contemplated by this Agreement have been fully,
properly and accurately kept and completed in all material respects, and there
are no material inaccuracies or discrepancies of any kind contained therein.




(8)

Litigation.  There is no action, suit, or other legal or administrative
proceeding relating to the Company pending or to its knowledge threatened
against the Company or which questions the validity or enforceability of this
Agreement or the transactions contemplated hereby.  There are no outstanding
orders, decrees or stipulations relating to the Company issued by any
governmental authority in any proceeding to which the Company is or was a party
which have not been complied with in full or which continue to impose any
material obligations on the Company.

 

3




--------------------------------------------------------------------------------



(9)

Good Title to, Condition of, and Adequacy of Assets.




(i)

The Company has good and marketable title to all of its assets, free and clear
of any liens or restrictions on use.




(ii)

All of the Company's assets are in good operating condition, subject to normal
wear and tear and have been maintained in accordance with commercially
reasonable practices.




(iii)

All of the Company's assets constitute all of the assets and properties known to
the Company, which are necessary for the conduct of its business in the manner
in which and to the extent to which such business was conducted prior to the
date hereof.




(10)

Compliance with Laws.  The Company is and has been in compliance in all material
respects with all laws, regulations and orders applicable to its business.  The
Company has not been cited, fined or otherwise notified of any asserted past or
present failure to comply with any laws, regulations or orders and no proceeding
with respect to any such violation is pending or to its knowledge, threatened,
which could result in liabilities which would materially and adversely affect
the Company's ability to enter into and perform its obligation under this
Agreement, or which would materially and adversely affect its business.




(11)

Tax Matters.  All tax returns previously filed with respect to the Company, or
any of its income, properties, franchises or operations have been filed, each
such tax return has been prepared in compliance with all applicable laws and
regulations, and all such tax returns are true and complete in all respects.
 All taxes due and payable by or with respect to the Company, whether or not
reflected on the Tax Returns, have been paid or accrued on the current balance
sheet.




(12)

Accuracy of Information Furnished to Investor.  No representation, statement or
information made or furnished by the Company to Investor in this Agreement
contains any untrue statement of a material fact or omits or shall omit any
material fact necessary to make the information contained therein not
misleading.




(13)

Shares Issued and Outstanding.  As of the date of the closing the Company will
have a total of 3,009,270 shares of Common Stock issued and outstanding, no
shares of Preferred Stock issued and only outstanding stock options, stock
purchase warrants, and convertible loans as described in Section 3.1(4).




3.2

Representations of Investor.  Investor hereby represents and warrants to Company
as follows:




(1)

Power and Authority.  Investor has the legal ability to execute and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby.  Investor has taken all action necessary to
authorize its execution and delivery of this Agreement, the performance of its
obligations hereunder, and the consummation of the transactions contemplated
hereby.




(2)

Enforceability.  This Agreement has been duly executed and delivered by Investor
and constitutes the legal, valid and binding obligation of Investor, enforceable
against Investor in accordance with its terms.


 

4




--------------------------------------------------------------------------------



(3)

Own Account. Such Investor understands that the Shares are “restricted
securities” and have not been registered under the Shares Act or any applicable
state securities law and is acquiring the Shares as principal for its own
account and not with a view to or for distributing or reselling such Shares or
any part thereof, has no present intention of distributing any of such Shares
and has no arrangement or understanding with any other persons regarding the
distribution of such Shares (this representation and warranty not limiting such
Investor’s right to sell the Shares pursuant to the Registration Statement or
otherwise in compliance with applicable federal and state Shares laws). Such
Investor is acquiring the Shares hereunder in the ordinary course of its
business. Such Investor does not have any agreement or understanding, directly
or indirectly, with any Person to distribute any of the Shares.




(4)

Experience of Such Investor. Such Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Such Investor is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.




(5)

Disclosure of Information. Such Investor believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Shares. Such Investor further represents that it has had an
opportunity to read and consider all of the Company’s SEC Reports. Such Investor
further represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the Shares and the business, properties, prospects and financial condition of
the Company.




(6)

General Solicitation. Such Investor is not purchasing the Shares as a result of
any advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.




(7)

Status.  If Investor is an accredited investor, it has provided the Company with
a completed Accredited Investor Questionnaire indicating such status.  If
Investor is a Non-US Person as defined in Rule 903 of Regulation S under the
Securities Act of 1933, as amended, it has provided the Company with a written
confirmation of that status.







ARTICLE 4

ADDITIONAL AGREEMENTS




4.1

Transfer Restrictions.  The Shares may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement and the
Registration Rights Agreement. The Investor agrees to the imprinting, so long as
is required by this Section 4.1, of a restrictive legend on any of the Shares
consistent with this Section 4.1.





5




--------------------------------------------------------------------------------




4.2

Further Assurances.  The Company shall, from time to time after the Closing Date
when so requested by Investor, perform, execute, acknowledge or deliver, or
cause to be performed, executed, acknowledged or delivered, all such further
acts, deeds, assignments, transfers, conveyances and assurances as may be
required for assigning, transferring, granting, conveying, selling, assuring and
confirming to Investor and its successors and assigns, and for aiding and
assisting in reducing to possession, the shares of Common Stock to Investor as
herein contemplated.




4.3

Indemnity.




(1)

The Company agrees to indemnify and hold harmless Investor from and against any
and all losses and expenses incurred or suffered by Investor in connection with
or arising from any breach by the Company of their representations, warranties
and covenants in this Agreement.




(2)

Investor agrees to indemnify and hold harmless the Company from and against any
and all losses and expenses incurred or suffered by Company and the Company in
connection with or arising from any breach by Investor of its representations,
warranties and covenants in this Agreement.




ARTICLE 5

MISCELLANEOUS




5.1

Headings.  The subject headings of the sections and subsections of this
Agreement are included for purposes of convenience only, and shall not affect
the construction or interpretation of any of its provisions.




5.2

Modification and Waiver.  This Agreement and the Exhibits attached hereto,
constitute the entire agreement between the parties pertaining to the subject
matter contained in it and supersedes all prior and contemporaneous agreements,
representations, and understandings of the parties.  No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by all the parties.  No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver.  No
waiver shall be binding unless executed in writing by the party making the
waiver.




5.3

Rights of Parties.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their successors and permitted assigns.
 Nothing in this Agreement, whether express or implied, is intended to confer
any rights or remedies under or by reason of this Agreement on any person other
than the parties to it and their respective successors and assigns, nor is
anything in this Agreement intended to relieve or discharge the obligation or
liability of any third person to any party to this Agreement, nor shall any
provision give any third person any right of subrogation or action over against
any party to this Agreement.




5.4

Notices.  All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service if served personally on the party to whom notice is to be given
by commercial messenger delivery service with signature verification of
delivery, or on the third business day after mailing if mailed to the party to
whom notice is to be given, by first class mail, registered or certified,
postage prepaid, and properly addressed as follows:





6




--------------------------------------------------------------------------------




If to the Company to:




Global MobileTech, Inc.

25 West Cataldo, Suite A

Spokane, WA 99202

Attention: Aik Fun Chong, CEO







If to an Investor:




To such Investor at the address set forth on the signature page hereto.







Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.




5.5

Governing Law.  This Agreement shall be construed in accordance with, and
governed by, the laws of the State of Nevada.








7




--------------------------------------------------------------------------------




This Securities Purchase Agreement is hereby executed as of the date first above
written.










Company:

Global MobileTech, Inc.













By:_________________________

        Aik Fun Chong, President and CEO





8




--------------------------------------------------------------------------------




This Securities Purchase Agreement is hereby executed by the undersigned, as an
Investor thereunder, as of the ____ day of ________________, 2010.










Investor (Individual)




___________________________________




___________________________________

(Print Name)







Investor (Entity)







By:  _______________________________







___________________________________

(Print Name)




___________________________________

(Print Title)







Address for notices:




___________________________________




___________________________________




___________________________________

    City

  State

Zip Code





9

 